DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-9 and 12-16 of US Application No. 16/630,519 are currently pending and have been examined.  Applicant amended claims 1, 4, 9 and 12 and cancelled claims 2, 3, 10, 11 and 17-20.  
Claims 1, 4-9 and 12-16 are allowed. 

Response to Arguments
The previous objection to the specification is withdrawn in consideration of the amended abstract.

The previous rejections of claims 17-20 under 35 USC § 101 are moot. Applicant canceled claims 17-20.

The previous rejections of claims 1, 2, 4-10 and 12-16 under 35 USC § 103 are withdrawn. Applicant amended independent claims 1 and 9 to include the limitations of claims 3 and 11, respectively, and all intervening claims. Therefore, the previous rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 4-9 and 12-16 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Jeung et al. (US 2013/0332066 A1, “Jeung”) in view of Lu et al. (US 2012/0224694 A1, “Lu”) and Kanda et al. (US 2016/0156524 A1, “Kanda”)

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Jeung, discloses a method for providing navigation information, a machine-readable storage medium, a mobile terminal and a server are provided. The method includes generating a preview image captured by a camera and location information of the mobile terminal; transmitting the preview image and location information to a server, receiving, from the server, route guide information generated based on the preview image and the location information, and displaying the route guide information to a user.

Lu discloses a fully user-centric mobile relation networking management of business networking, personal networking and social networking for mobile terminal device with networking services adaptively and intelligently optimized by converged wireless connections based on open wireless architecture (OWA) mobile cloud infrastructure with QoW (Quality of Wireless connection) control through OWA Operating System (OS) to enable highly secured relation networking for mobile business and personal networking users.

Kanda discloses a computer program product includes a non-transitory computer-readable medium containing an information processing program.  The program causes a computer to function as: a first communication control unit that calculates a first transfer rate by communicating with a communication quality check server via a network; a second communication control unit that calculates delay information about communication delay by communicating with the communication quality check server via the network; an estimation unit that estimates a second transfer rate based on the first transfer rate and the delay information, the second transfer rate being lower than the first transfer rate; and a display control unit that displays communication quality information about communication quality based on the first transfer rate and the second transfer rate on a display unit.

With respect to independent claim 1, Jeung taken either individually or in combination with other prior art of record fails to teach or suggest: presetting a threshold value x, representing a lowest network speed of the 3D full visual navigation, and presetting a lowest network threshold value y required by an assisted global positioning system (AGPS); after a smart terminal turns on the 3D full visual navigation, performing a pre- 

Claim 9 recites substantially similar limitations as claim 1 and is allowed for the same reasons as claim 1. 

Claims 4-8 and 12-16 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668